   UNITED STATES BANKRUPTCY COURT
                EASTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

   IN THE MATTER OF:                               Case No.: 19-52371-PJS
                                                   Chapter 13
         Bryant Alexander Parnell, Jr.             Honorable Phillip J. Shefferly
   and   Amy Colette Parnell

         Debtors.

   JOSEPH L. GRIMA (P 44756)
   Attorney for Debtors
   18232 Mack Ave.
   Grosse Pointe Farms, MI 48236
   (313) 417-8422

                        OBJECTION TO PROOF OF CLAIM OF
          MICHIGAN DEPARTMENT OF TREASURY (PACER CLAIMS REGISTER #45)


         NOW COME Debtors, Bryant Alexander Parnell, Jr. and Amy Colette Parnell, by and

   through Counsel, Joseph L. Grima & Associates, P.C., and object to the Proof of Claim of

   Michigan Department of Treasury (PACER Claims Register #45) as follows:



         1.     On August 28, 2019, the Debtors filed a joint Petition under Chapter 13 of Title

                11, United States Bankruptcy Code. An adjourned hearing on confirmation is

                scheduled for February 25, 2020.



         2.     On January 28, 2020, creditor Michigan Department of Treasury filed a Proof of

                Claim (PACER Claims Register #45) as to Debtor Bryant Alexander Parnell, Jr. in

                the total amount of $14,140.34 broken down as follows:



                a)      A Priority claim of $2,780.18 for a filed annual Michigan Withholding Tax

                        Return for the 2018 tax year;

                b)      A Priority claim of $8,857.23 for unfiled quarterly Michigan Withholding

                        Tax Returns from April 1, 2017 through June 30, 2019;




19-52371-pjs   Doc 95   Filed 02/17/20     Entered 02/17/20 11:48:53        Page 1 of 2
                 c)      A General Unsecured claim in the amount of $940 for filed annual

                         Michigan Withholding Tax Return for the 2018 tax year;

          and    d)      A General Unsecured claim of $1,562.93 for quarterly Michigan

                         Withholding Tax Returns from April 1, 2017 through June 30, 2019.



          3.     Debtor Bryant Alexander Parnell, Jr. is not required to file quarterly Michigan

                 Withholding Income Tax Returns.



          WHEREFORE, Debtors respectfully request that this Honorable Court reduce the Proof

   of Claim filed by Michigan Department of Treasury (PACER Claims Register #45) to a Priority

   claim in the amount of $2,780.18 and a General Unsecured Claim in the amount of $940.00.


                                                     Respectfully submitted,



    DATED: February 17, 2020                         /s/ Joseph L. Grima
                                                     JOSEPH L. GRIMA (P 44756)
    sws                                              Attorney for Debtors
                                                     18232 Mack Ave.
                                                     Grosse Pointe Farms, MI 48236
                                                     (313) 417-8422
                                                     grimalaw@gmail.com




19-52371-pjs    Doc 95   Filed 02/17/20     Entered 02/17/20 11:48:53          Page 2 of 2
